 In the Matter of STRACHAN SHIPPING COMPANY AND/OR SOUTH AT-LANTIC STEAMSHIP LINES, A CO-PARTNERSHIPandTIIOi1IAS J. DIXON,AN INDIVIDUALIn the Matter of SMITH ANDKELLY COMPANYandTHOMAS J.DIXON,AN INDIVIDUALIn the Matter of STEVENS SHIPPINGCOMPANYandTHOMASJ.DIXON,AN INDIVIDUALCasesNos.10-C--933,10-CA-30, and10-CA5.DecidedDecember7,19.49DECISIONANDORDEROn October 11, 1948, Trial Examiner C. W. Whittemore issued hisintermediate Report in the above-entitled proceeding, finding thatStrachan Shipping Company, herein called the Respondent,' had en-gaged in and was engaging in certain unfair labor practices and recommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respond-ent had not engaged in certain other alleged unfair labor practicesand recommended that the complaint be dismissed with respect tosuch allegations.2Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Respondent's re-quest for oral argument is hereby denied, as the record and brief ade-quately present the issues and positions of the parties.The Board 3 has considered the rulings of the Trial Examiner atthe hearing and finds that no prejudicial error was committed. The1The complaint herein also named as respondents, Smith and Kelly Company and StevensShipping Company.The Trial Examiner granted a motion to dismiss the complaint withrespect to these two respondents.No exceptions were filed to the Trial Examiner's ruling.2 The Trial Examiner found that the discharge of the complainant constituted a violationof Section 8 (1) of the National Labor Relations Act, herein called the Act, and of Section8 (a) (1) of the Labor Management Relations Act, 1947, herein called the amended Act.The Trial Examiner also found that the Respondent did not violate Section 8 (3) of the Act.3Pursuant to the provisions of Section 3 (b) of the Act, as amended, the National LaborRelations Board has delegated its powers in connection with this proceeding to a three-member panel [Members Reynolds, Murdock, and Gray].87 NLRB No. 57.431 432DECISIONS OF NATIONALLABOR RELATIONS BOARDrulings are hereby affirmed .4The Board has considered the Inter-mediate Report, the exceptions and brief filed by the Respondent, andthe entire record in the case, and for the reasons set forth below findsmerit in the Respondent's exceptions.The Trial Examiner concluded that the Respondent violated Sec-tion 8 (1) and 8 (a) (1) of the Acts by discharging complainantDixon, because he had engaged in concerted activities protected bySection 7 of the Acts. In substance, the facts surrounding Dixon'sdischarge are as follows :Dixon has been a member of the International Longshoremen's As-sociation, Local 1475, herein called the Union, since 1943, at whichtime he started to work for Strachan as a tallyman and later as achief wharf clerk.5Dixon's work as chief wharf clerk was underthe supervision of Gaskin, the wharf superintendent, a salaried em-ployee, who was also a member of the Union. Gaskin was electedsecretary of the Union during 1945 and 1946. Curry, another sal-aried supervisory employee, was president of the Union during thattime.During 1945, Dixon assumed leadership of a small groupwithin the Union, and campaigned to oust Curry and Gaskin fromoffice for the alleged reason that, in view of their salaried status withStrachan, the rank-and-file membership was not getting a "squaredeal."Such protest was communicated by Dixon to the president ofthe International Longshoremen's Association, herein called theI.L. A.At a meeting in December 1945, when Curry and Gaskinwere reelected, Curry requested someone to prefer "charges" againstDixon.Such motion was made and seconded, on the' ground thatDixon took part in the "illegal" correspondence with the president ofthe I. L. A. On January 12, 1946, Gaskin informed Dixon he wassuspended from the Union until further notice.On May 16, 1946,Dixon was notified by Gaskin that'he was to be reinstated to member-ship in the Union as of June 1, 1946.On the latter day, Dixon wascalled back to work for Strachan.6On about June 25, Dixon filedcharges against Curry and Gaskin with the district president of theI.L. A.A hearing on said charges was held on July 23 and 24, at4 The Respondent excepted to the Trial Examiner's ruling denying its motion to dismissbased on the contentionthat thecomplaint was illegally issued because the charges werefiledmore than 6 months after the commission of the acts complained of herein.We agreewith the Trial Examiner's ruling,as Section 10 ,(b) of the amended Act cannot have aretroactive effect so as to invalidate a charge filed before the effective date of the amendedAct.Barton Brass Works,78 NLRB 431.6Dixon's employment has been on hourly paid job-to-job basis, a pattern which is commonto the longshore industry.The duties of a tallyman or checker are to note on recordsspecific items of cargo which are loaded or unloaded for an assigned batch.The chief wharfclerk or shipside clerk assigns tallymen to hatches and is responsible for all cargo recordspertaining to a ship.6During his suspension,Dixon was not eligible for employment in accordance with aclosed-shop contract then in existence between the Union and the Respondent. STRACHAN SHIPPING COMPANY433which Dixon, Curry, and Laskin gave testimony.Dixon finished hisassignment on July 25 and was given another assignment on the nightof August 2.On the morning of August 3, Dixon was suspended andlater discharged allegedly for errors in his reports, as set forth in theIntermediate Report.The Trial Examiner found that Gaskin resented Dixon's attemptto oust him as ail official of the Union and therefore seized uponDixon's minor errors in the reports of August 2 "as a pretext for dis-continuing Dixon's employment."He further found that Van Ars-dale, the Respondent's wharf superintendent, "was well aware of thedispute between Gaskin and Dixon, and was sympathetic withGaskin's resentment, and therefore supported the discharge."We are unable to agree with the Trial Examiner that Gaskin wasprimarily responsible for Dixon's discharge.Rather, it appears fromthe record that Ellis(the Respondent'smanager of its Savannahoperations) originally discovered Dixon's alleged errors and initiatedthe chain of events which resulted in Dixon's discharge.On the morn-ing of August 3, Ellis came by Gaskin's office, as was his custom, andexamined the reports that had been handed in for the previous night'swork.He discovered errors in one of Dixon's reports and discussedthem with Gaskin and Van Arsdale. Ellis requested Van Arsdale tomake an investigation of the errors and the latter delegated the actualinvestigation to Gaskin.According to Van Arsdale's undenied testi-mony, he instructed Gaskin to advise Dixon that he was suspendedpending an investigation of his reports.Gaskin so notified Dixonand discussed certain aspects of the reports with him.A day or twolater,Gaskin submitted a written report to Van Arsdale which con-tained no recommendation.Van Arsdale independently examinedGaskin's report on Dixon's work and, after discounting certain itemsincluded therein, recommended to Ellis that Dixon be discharged.Ellis concurred and the actual discharge was effectuated by VanArsdale.Thus the real issue in the case is the motivation of Van Arsdalein effecting Dixon'sdischarge,which was also found by the TrialExaminer to have been unlawful. True, the unconvincing nature ofthe reasons assigned by the Respondent for the discharge suggest thepossible existence of an unlawful motive, but a violationof the Actcan not be established"on suspicion alone"and in the absence of "apreponderance of evidence to show that Respondent was [unlawfully]motivated." 7In the present case, the Trial Examiner's inference ofunlawful motivation is necessarily dependent upon the validity ofhis finding that Van Arsdale had knowledge of the intraunion dis-'SeePunch d JudyTogs,Inc. of California,85 NLRB 499,decided August 1, 1949. 434DECISIONSOF NATIONALLABOR RELATIONS BOARDpute between Gaskin and Dixon. The only evidence relied upon bythe Trial Examiner to support this finding is the fact that there wasa close working relationship between Gaskin and Van Arsdale.How-ever, this fact alone, especially in the light of Van Arsdale's uncon-tradicted denial of such knowledge, affords no reasonable basis forthe Trial Examiner's finding.We see no justification in the recordfor impugning the integrity of a union member (Gaskin) by lightlyinferring that he had apprised higher management of the internalaffairs of the Union or enlisted management support on his behalf tothe detriment of a fellow member.'Under all the circumstances, we find, contrary to Trial Examiner,that Dixon's discharge was not in violation of the Act.As this wasthe only unfair labor practice alleged, we shall dismiss the complaintin its entirety.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued herein be,and it hereby is, dismissed.INTERMEDIATE REPORTMr, Charles M. Paschal, Jr.,for the General Counsel.Messrs. Thomas H. AdamsandEverett E. Ellis,of Savannah, Ga., for theRespondent Strachan.Mr. E. O. Hunter,(Anderson, Connerat, Dunn & Hunter), of Savannah, Ga.,for the Respondents Smith and Kelly, and Stevens.STATEMENT OF THE CASEUpon charges filed, in Case No. 10-C-2293 on July 14, 1947, and in Cases Nos.1o-CA-30 and 10-CA-35 on September 22, 1947, by Thomas J. Dixon, an in-dividual, the General Counsel of the National Labor Relations Board,' by theRegional Director for the Tenth Region (Atlanta, Georgia), issued. an orderconsolidating these cases and a complaint dated July 13, 1948, against StrachanShipping Company and/or South Atlantic Steamship Lines, a co-partnership,Smith and Kelly Company, and Stevens Shipping Company, herein collectivelycalled the Respondents, alleging that the Respondents had engaged in and wereengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, herein called the Act, and, as reenacted, Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the amended Act.8 It is significant that after Dixon's discharge, Gaskin made it advantageous for Dixonto continue his membership in the Union by permitting him to obtain employment withanother member of the Savannah Maritime Association, herein called the Association.The Union and the Association had an agreement whereby employees were assigned to jobson a rotation basis and partofGaskin's duties wastoassign men for such jobs.1 The representative of the General Counsel is herein referred to as the General Counseland the National Labor Relations Board as the Board. STRACHAN SHIPPING COMPANY435With respect to the unfair labor practices, the complaint alleged, in substance,that: (1) Dixon was discharged by the Respondent Strachan on August 3, 1946,and by the Respondent Smith and Kelly on February 18, 1947, and was refusedemployment by the Respondent Stevens in September 1947, in order (a) to dis-courage membership in International Longshoremen's Association, Local No.1475, affiliated with the American Federation of Labor, herein variously calledthe I. L. A., the Union, and Local 1475, and (b) to interfere with the exercise ofrights guaranteed to employees in Section 7 of the Act; and (2) that all the Re-spondents warned employees to refrain from engaging in union and concertedactivities, discriminated against them because of such activities, and interferedwith internal affairs of the Union.Answers were thereafter filed by each of the Respondents, denying the com-mission of any unfair labor practices. In substance, the Respondent Strachanaffirmatively alleged that Dixon was discharged for inefficiency, while the Re-spondents Smith and Kelly, and Stevens, affirmatively alleged that Dixon wasremoved from the list of available employees by-the Union, with which they wereunder contract.Pursuant to notice, a hearing was held at Savannah, Georgia, from August 23to September 1, 1948, before the undersigned Trial Examiner.All parties wererepresented by counsel, all participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence upon the issues.Following the receipt of all evidence, and afterargument by General Counsel and counsel for the Respondents Smith and Kelly,and Stevens, the Trial Examiner granted a motion by the latter counsel to dis-miss all allegations of the complaint relating to these two Respondents.Rulingwas reserved upon two motions to dismiss as to the Respondent Strachan: onebased upon the claim that the complaint was illegally issued by the GeneralCounsel because it is based upon a charge filed before the effective date of theAct as amneded ; the other because the complaint was based upon charges filedmore than 6 months after the commission of the unfair labor practices alleged.Roth motions are hereby denied.Also after the receipt of evidence, all counsel argued orally before the TrialExaminer, the argument appearing in the official transcript of the proceedings.Leave was granted to file proposed findings of fact, conclusions of law andbriefs with the Trial Examiner.A brief has been received from the RespondentStrachan.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT STRACHANStrachan Shipping Company and/or South Atlantic Steamship Lines is a co-partnership. It maintains its principal office and place of business at Savannah,Georgia,with branches at Brunswick, Georgia ; Jacksonville and Pensacola,Florida ;Mobile,Alabama ; New Orleans, Louisiana ; and Galveston, Texas,where it is engaged in stevedoring and terminal operations at various ports, in-cluding the Port of Savannah.In the course of its operations at Savannah, the Respondent Strachan handlesgoods of a value in excess of $5,000,000 annually, representing more than 500,000tons of goods, of which tonnage about 98 percent is shipped in interstate andforeign commerce to and from the Port of Savannah.877359-50-vol. 87-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDInternational Longshoremen's Association, Local No. 1475, affiliated with theAmerican Federation of Labor, is a labor organization admitting to membershipemployees of the Respondent Strachan.III.THE UNFAIR LABOR PRACTICESA. Background and events relevant to Dixon's dischargeDuring the period material to the issues there have been but three employersengaged in stevedoring operations on the Savannah waterfront:Strachan Ship-ping, Smith and Kelly,and Stevens.These three companies constitute the mem-bership of the Savannah-Maritime Association,which represents the employersin their negotiations with various unions,including Local 1475.As at other ports,longshore employment at Savannah is of a casual nature.Longshoremen,clerks,and most foremen are hired only when needed, and by anyone of the,three companies.Local 1475 covers clerks,checkers,assistant fore-men, and foremen.In the fall of 1945 members of the Maritime Association andLocal 1475 entered into a 2-year labor agreement providing that the employerswould hire only Local1475members if available.This contract was in effectduring most of the period involved in this proceeding.It has been the Union'scustom to prepare a monthly list of its members for distribution to the employers.Since December 1945, it has been the practice of the employers to place their callsfor longshore help represented by Local 1475 through one office,at Strachan'sBerth 16.Thomas J. Dixon was first employed at the Port of Savannah in 1943 byStrachan,as a tallyman.By the fall of that year he began to receive calls toserve as a chief wharf clerk,and from that time until the summer of 1946, whenStrachan refused to call him for work in any capacity,Dixon worked for thevarious companies mainly in that capacity.Since Strachan does the bulk ofstevedoring in Savannah,most of Dixon's employment was by this company untilhis discharge.A chief wharf clerk assigns tallymen to various hatches of a shipbeing loaded or unloaded,and prepares various reports from records kept andsubmitted to him by the tallymen, mates,timekeepers, etc.Soon after being employed in 1943, Dixon joined Local 1475. Except for aperiod of suspension in early 1946,he has remained a member. At the time ofthe hearing he was the elected business agent of the local.In 1943 the Union did not admit to membership regular salaried employees ofthe companies.Early in- 1944 membership was opened to include regular fore-men and assistant foremen.At the union election late in 1944, three ofStrachan's supervisory regular staffwere electedas officers,Foreman R.F. Currybecoming president,Wharf Superintendent S. R. Gaskin becoming recordingsecretary,and Gaskin's assistant beingmade secretary-treasuer.It is unquestioned that both Curry and Gaskin then were and at the time ofthe hearing still were management representatives,supervisors within the mean-ing ofthe Act.Since early in 1946,when he was given the title of "ActingSuperintendent,"Curry has had supervision over foremen and assistant foremen ;since the time of his election as union secretary Gaskin has had charge of theGaskin's testimony that he only held office in the Union during 1946 is refuted bydocumentary evidence. an official report of the sub-Committee of the District ExecutiveBoard, I. L. A., referring to Gaskin as secretary during 1945. STRACHAN SHIPPING COMPANY437hiring of clerks and tallymen.Gaskin also has the responsibility of checkingreports submitted by the clerks, issues instructions to them, and has the powerto recommend their dismissal.In 1945 Dixon assumed leadership of a small group in the local which protestedthe conduct of Curry and Gaskin.For example, at union meetings Dixon madea number of unsuccessful efforts to have revised the practice of open vote for theelection of officers.Curry repeatedly prevented a membership vote on the ques-tion of a secret ballot.At a special union meeting in November 1945, the mem-bership approved Dixon's motion to send back, for further negotiations, a pro-posed bargaining agreement with the employers.Despite the mandate of themembership, Curry refused to resubmit the contract for further negotiations, andthe membership finally accepted it at the next meeting.Dixon and his brotherthereupon wired Joseph Ryan, International president of I. L. A., protesting thatthe members were not getting a "square deal" from the officers who were on theregular salaried staff of the employer Strachan.The International, however,took no action.Both Curry and Gaskin were reelected, again by open ballot, in December 1945,there being but a single slate of nominations offered.At the same meeting Currydemanded that charges be brought against Dixon.A trial committee was se-lected.Dixon was tried,in absentia,Gaskin refusing to inform him as to thenature of the charges.On January 12, 1946, Gaskin informed Dixon .that hewas suspended until further notice.Dixon's name was thereupon removed fromthe roster of union members available for work, and his employment temporarilyceased.'Dixon again wired Ryan in protest, but again received the reply that it waslocal matter.In February Gaskin notified Dixon to appear at a local meetingand "make proper apology" to the union officials.Dixon declined to make apologywithout a hearing, however, and finally, through a local attorney, obtained acourt order requiring the local to inform Dixon of specific charges and to hold ahearing.A hearing was held and Gaskin notified Dixon in May that he wouldbe reinstated as of June 1, 1946.Gaskin called Dixon to work again early in June, for the Respondent Strachan.During the latter part of that month, Dixon filed charges against Curry andGaskin, upon the advice of an international vice president, with the I. L. A.district president.A hearing was held, and Dixon presented evidence on July 23and 24.Both Curry and Gaskin appeared at the hearing.Within a few daysthe International ordered the local to abide by the I. L. A. constitution and ceaseelecting salaried nien, such as Curry and Gaskiu, to office.From the day following his testimony until the night of August 2, Dixon wasnot called for work by Gaskin. On that night he was assigned by Gaskin toserve as clerk on it ship loading cotton.During the night the ship shifted berthto load from another dock, and Dixon telephoned to Wharf Manager W. S. VanArsdale, Gaskin's immediate superior, and was instructed to combine the tonnageloaded at both docks on his report, since it was all going to the same destination.Upon completion of his duty on the morning of August 3, Dixon placed his reportson Gaskin's desk and went home.Soon after 8 o'clock Gaskin telephoned to Dixon, berated him for combiningthe tonnages, and despite Dixon's explanation that he had merely followed3General Counsel conceded at the hearing that he was not contending that any of theRespondents was responsible for failing to employ Dixon during the period of his suspension. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDVan Arsdale's instruction and his offer to return to the office and revise thereport, told him not to report back for work until further notice.'Neither on August 3, 1946, nor at any time since then until the hearing inthis proceeding, and despite repeated attempts to elicit such information, hasDixon been informed by any Strachan official of any specific alleged error inhis reports of August 2-3, other than his failure to separate the tonnages.'Neither from Gaskin nor Van Arsdale was Dixon able to obtain an explanationfor his summary discharge.On one occasion Gaskin informed Dixon that VanArsdale was writing a letter which would be self-explanatory.On August 12or 13 Dixon received a communication from Gaskin, signed as the union secre-tary,merely enclosing the following letter from Van Arsdale to Curry, in thelatter's capacity as the union president:Mr. T. J. Dixon, a member of your organization, having proven unsatis-factory as a chief wharf clerk, is no longer acceptable for employment byStrachan Shipping Company and/or South Atlantic Steamship Line.Upon receipt of this letter, Dixon again called Van Arsdale, pointing out thatit contained no explanation as to why he was "unsatisfactory."Van Arsdaleonly replied that as far as he was concerned the letter "closed the case."Since August 3, 1946, Dixon has been denied employment by the RespondentStrachan.Immediately after receipt of Van Arsdale's letter, Smith and Kelly soughtDixon's services, and he continued to work for that company until February1947.At a meeting with members of the Maritime Association in February,Superintendent Slater of Smith and Kelly was informed by I. L. A. Vice-PresidentTownsend that he could not employ Dixon any more.'From the summer of 1947 until February 1948, Smith and Kelly had no workavailable for Dixon. Since then, however, he has been called for work asneeded by that company, all parties observing the Georgia anti-closed-shop law.The Respondent Strachan, however, has consistently refused to call Dixonfor work, or to discuss his reinstatement.Manager E. E. Ellis, head of Stra-chan's operations at Savannah, failed to answer a formal request made inJune 1947, made by a local attorney on behalf of Dixon, seeking the latter'sreinstatement.'B. Contentions of the Respondent Strachan. asto Dixon'sdischarge and relevantevidenceThe testimony of management officials Ellis, Van Arsdale, and Gaskin con-cerning Dixon's discharge is voluminous, confusing and, in important respects,conflictingand contradictory.Wharf Manager Van Arsdale was the first witness for the Respondent.Hesaid he "discharged" Dixon for "inefficiency."He cited two separate incidents'As noted more fully in the next section, Van Arsdale admitted, in effect, that Dixonhad followed his instructions in this matter.5The finding rests upon Dixon's credible testimony, which is supported by Van Arsdale'sadmission that after August 3 Dixon made several efforts to ascertain from him the reasonfor his discharge.For reasons discussed in the next section the Trial Examiner considersas unworthy of belief Gaskin's claim that he pointed out other errors to Dixon whencalling him on August 3.6 Townsend denied so informing Superintendent Slater.Having observed Townsend'sdemeanor (luring the hearing, the Trial Examiner credits Slater's testimony on this point.7Ellis explained that he ignored the attorney's letter "on advice of counsel." STRACHAN SHIPPING COMPANY -439involving errors: (1) a ship "storage plan," prepared by Dixon early in July1946, and (2) the "dispatch report" turned in by Dixon on the morning ofAugust 3, 1946.As to (1), he claimed that upon returning from his vacation,about a week before August 2, Manager Ellis complained to him about an un-satisfactory storage plan submitted by Dixon.Ellis was the next witness forthe Respondent.He stated clearly thatbefore August3 he had noComplaintabout Dixon's work, and was aware of none. Furthermore, according to Ellis'testimony at this point, he thought he had "been out of town for a week or tendays just before August 3."Ellis was recalled by the Respondent 2 days later,however, and this time testified that the "cargo plan" was brought to his atten-tion about July 4, as "inaccurate work," and that he discussed it with VanArsdale upon the latter's return from a vacation.The presence of errors on theplan, if any, was explained by Dixon's unrefuted testimony, in rebuttal, to theeffect that he had been asked to relieve another clerk, who had. been "workingthe ship" several days, in an attempt to straighten out errors that clerk hadalready made.Wharf Superintendent Chandler testified that the clerk whomDixon was asked to relieve "was getting a little afraid of himself . . . andthought he might not be able to complete the job correctly." The Respond-ent placed in evidence the original plan and one which purportedly was "cor-rected."The basic documents, however, from which both plans were drawn,were not produced at the hearing, and Chandler admitted that without thesebasic documents, no one could tell which of the two plans in evidence wascorrect.Under the circumstances, the Trial Examiner is unable to determinewhat errors, if any, in the original plan were attributable to Dixon. In anyevent, Van Arsdale admitted that no error in the plan was ever called to Dixon'sattention.It is reasonable to believe that if errors of more than a trivial naturehad in fact been committed by Dixon, it would have been to the advantage ofresponsible management officials to call them to his attention, in order that theymight not be duplicated.Because of the contradictory nature of the testimonyor Respondent's witnesses on this point, the Trial Examiner is convinced thatthe cargo plan was not a factor considered by Van Arsdale in August 1946, indetermining to discharge Dixon.As to matters bearing upon the dispatch report of August 2-3, Van Arsdale'stestimony also contains serious contradictions.At one point he said that onthe morning of August 3 he overheard Gaskin discussing corrections to the reportover the telephone with Dixon, declaring that "I heard the conversation,"although he "couldn't tell what was going on."Later in his testimony he deniedhaving heard Gaskin discuss errors with Dixon.Moreover, in his account of adiscussion with Curry, foreman and the union president, when he announced hisplan to write a letter "on Dixon," he bothdeniedhaving advised Curry of Dixon'serrors of August 2-3, and affirmatively declared that he informed Curry ofalltheerrors in that report.Curry flatly denied that Van Arsdale had discussed theerrors with him, and Curry was plainly not a witness friendly to Dixon.On the point of management's decision to dismiss Dixon the testimony of VanArsdale and Ellis is inconsistent.According to Van Arsdale, after Ellis handedhim the dispatch report on the morning of August 3, they both went into theoffice,discussed the "omissions" and decided to suspend Dixon.According toEllis, however, this decision was not made until the "following morning," Au-gust 4, when Van Arsdale reported on his "investigation."Ellis,Gaskin, and Van Arsdale testified at great length concerning the "er-rors" in Dixon's dispatch report.Since there is serious disagreement in their 440DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony as to what errors were attributable to Dixon, and in the absenceof the basic documents from which Dixon prepared his original report, the TrialExaminer considers it unnecessary to attempt analysis of specific details here'Furthermore, the Trial Examiner does not believe that the crucial questionis whether or not errors made by Dixon, if any, were of such serious import astowarrant a reasonable employer to discharge Dixon.The real question iswhether or not management actually dismissed Dixon because of errors, realor imagined, in his dispatch report.In determining this point, the testimony of management officials is enlighten-ing.Gaskin admitted that similar errors are made by other clerks ; Van Arsdaleadmitted that "probably" such errors and omissions occur daily ; Ellis admittedthat errors were "frequently" made by clerks.Although questioned specificallyon the point, Ellis cited no instance of ever discharging any clerk except Dixonfor committing similar errors.Van Arsdale, while admitting that Dixon twicecalled him in an effort to find out why he had been dismissed, also admitted thathe had never explained to him why he was "unsatisfactory," and never has in-formed him of the alleged errors.The only specific case of errors by another wharf clerk to be cited by VanArsdale involved a faulty "distribution sheet." In that case (which actuallyresulted in "extra costs," while there is no evidence that Dixon's errors, if any,caused the Respondent any monetary loss) the employee was called to the office,questioned about the matter, but was neither discharged nor suspended.Although Ellis claimed that Dixon's errors were "grave," and "gross," he ad-mitted that they were not of a nature to warrant permanent discharge.Whenasked why, in view of this admission, Dixon had not been offered reemployment,Ellis claimed variously : (1) that the failure of the Union to ask for arbitration onthe matter changed the "suspension" to a "discharge"; (2) that if Dixon hadmade the request in March 1948, he would have considered taking him back ;(3) that he believed it to be "improper" to consider recalling Dixon while his casewas pending before the Board ; (4) that if "properly requested . . . by the Union,through the grievance procedure . . ." he would agree to reemploy Dixon as atally clerk; and (5) that he had ignored, "upon advice of counsel," Dixon's ef-forts to be reinstated made through a local attorney in June 1947.The Trial Examiner is convinced by the inconsistent and contradictory natureof the testimony of management witnesses that the real reason for Dixon's dis-charge is not that advanced by the Respondent Strachan, and that its contentionsin this respect are without merit.''For example,both Ellis and Van Arsdale claimed that Dixon was responsible for anerror in recording certain hours worked by various gangs;Gaskin,on the other hand,admitted that the error, if any, was not chargeable to Dixon, but to a timekeeper who hadmade changes after Dixon sent in his report.Gaskin reported as an error Dixon's failureto separate the loading of cotton at two different docks.Van Arsdale,however,admittedthat this wasnotan omission on his part,since Dixon had no instructions to make suchseparations.Furthermore,although both Van Arsdale and Gaskin claimed as an errorDixon's failure to note the lunch period on his report, Gaskin's purportedlycorrectedreportalso omits his notation,and Van Arsdale finally admitted that he knew of no clerk who madeit a practice to record such time.The Trial Examiner considers that Van Arsdale's characterization of Dixon as "ineffi-cient," supported only by the confused testimony on the part of himself and other manage-ment witnesses,is refuted by : (1) a written recommendation signed by SuperintendentSlater of Smith and Kelly, dated March 3, 1947, stating that Dixon had worked for himduring the preceding 6 or 7 months and was"of good character,sober, diligent andefficient in his work" ;and (2)Dixon's undisputed testimony that he received commenda-tion from Strachan'smanagement both in 1944 and 1945 for his efficient work. STRACHAN SHIPPING COMPANY441C. Conclusions as toDixon'sdischargeHaving found that the reasons advanced by the Respondent Strachan for dis-charging Dixon are without merit, and that under circumstances described bymanagement witnesses themselves, his dismissal was not for cause, the TrialExaminer is convinced by the preponderance of evidence that the existence ofminor errors in Dixon's report of August 2-3 was seized upon by Gaskin as apretext for discontinuing Dixon's employment, while the real reason and motivelay elsewhere.Gaskin's anomalous position of being at once, as a management representative,Dixon's immediate superior and in charge of calling and assigning men to work,and, as secretary of the Union, an official representative of Dixon and the othermembers, clearly placed him in a strategic position.The District ExecutiveBoard of I. L. A. was well aware of this situation, just before Dixon's discharge,as is demonstrated by its finding, shortly after the hearing on July 23 and 24, that"ample proof was submitted to show that" Gaskin "was in a position" to dis-criminate "against members in distribution of work."For many months Dixon had, within the Union, led a movement to oust man-agement representatives Curry and Gaskin from their position of control withinthe labor organization.The conclusion is not strained that both Curry andGaskin resented this activity.When Dixon finally succeeded in bringing bothCurry and Gastrin before the Trial Board of the International, which ordered,that upon expiration of their terms they should not be reelected to office, it is areasonable inference and is found that Gaskin promptly resolved to take retalia-tory action.He was in a position to do so. In the next report handed in byDixon he seized upon what all management officials, including himself, admittedwere common errors, and ordered Dixon not to report for work until furthernotice.Gaskin's action was supported by higher supervisors Van Arsdale andEllis.It is likewise inferred, and found, considering the admittedly close rela-tionship between Gaskin and Van Arsdale, that the latter, if not Ellis, was wellaware of the dispute between Gaskin and Dixon, and was sympathetic with Gas-kin's resentment, and therefore supported the discharge.It is concluded and found that Dixon was actually discharged, and thereafterdenied reinstatement, by the Respondent Strachan, because he had engaged inconcerted activities of a type protected by the Act. Section 7 of the Act pro-vides that "employees shall have the right . . . to engage in concerted activi-ties, for the purpose of collective bargaining or other mutual aid or protection."Since Dixon's activities plainly pertained to "mutual aid or protection," in thematter of his employment and that of other extra men, it was an unfair laborpractice for the Respondent Strachan to interfere with Dixon's exercise ofsuch right.10.In summary, it is concluded and found that the Respondent Strachan dis-charged,,, and thereafter refused to reinstate Thomas J. Dixon on August 3,1946, because he engaged in concerted activities for the purpose of mutual aidand protection, thereby (1) interfering with the exercise of rights guaranteedin Section 7 of the Act and of the amended Act, and (2) engaging in unfairlabor practices within the meaning of Section S (1) of the Act and, as reenacted,Section 8 (a) (1) of the amended Act.It is further found that by such discharge the Respondent Strachan has notviolated Section 8 (3) of the Act.11SeeN. L. R. B. V. Phoenix Mutual Life InsuranceCo., 167 F. 2d 983 (C. A. 7). 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The "chart agreement"In summation of his oral argument at the hearing, General Counsel contendedthat the "principal wrong" committed was not the discharging of Dixon inAugust 1946, but the "refusing to recognize" his "eligibility for employmentthereafter."The context of this assertion indicates his reference to operationsof a "chart agreement," signed by Ellis and Curry in 1946, and implies a claimthat the Respondent Strachan is in some way responsible for that agreement.The complaint contains no specific allegation on the subject, although the evi.dence upon it is exhaustive.As noted briefly above in Section A, it has long been the practice of the Unionto provide the employers with a monthly roster of its members.Until the.agreement of 1945-1947 was negotiated, the individual companies' had cus-tomarily called persons from this roster.At the 1945 negotiations it was de-cided to work out a rotary employment system ; to have calls made from, andrecords kept at, a single point, thus making possible a more equitable distributionof water-front work among the extra men. Although the record lacks clarity,there is substantial accord in testimony to the effect that a rotary system inprinciplewas agreed upon during the negotiations for the basic contract,and that during those negotiations the parties decided to work out the chartdetails after the contract ratification.The local membership finally approvedthe basic contract, which contained no provisions relating to the proposed ro-tary system.Nor is the evidence clear as to the character of later negotiations, if any, duringwhich the chart system was evolved in detail." In any event, beginning in Decem-ber 1945, the Union changed the format of its monthly roster; its major sectionwas thereafter headed "Members for Chart," and another section was entitled"Not on Chart-Available Part Time Call."Members listed in the second sec-tion were to be calledonlywhen no one in the first section was available. Duringthe same month the chart system was set up at Berth 16, of Strachan, by VanArsdale for the Maritime Association and Gaskin for the local, and records werethereafter kept by them of the hours worked by each man on the chart. Andin February 1946, Ellis for Strachan and Curry for the Local signed a supplementalagreement setting up the chart system and containing other provisions relatingto employment"A comprehensive review of its provisions is unnecessary here. The two pointsbearing upon issues raised by General Counsel are: (1) that all calls for clerksor tallymen members of the Union, from members of the Association, were tobe made from one office at Berth 16, Strachan ; and (2) that men whose serviceswere not acceptable to the employers were to be dropped from the union roster.Local members never voted upon this supplemental agreement, nor did Curry.ever submit it to them for approval. It is apparently upon this failure to ratify,by membership vote, this chart agreement, signed by supervisors of Strachan,that General Counsel bases his claim of "illegality."The Trial Examiner isunable to perceive the merit of this claim. The evidence is plain that it was"Dixon was on the union committee during the contract negotiations, but after he ledthe movement which caused the membership to reject the proposed agreement, he was notinvited by the union officers to attends later negotiations.12No documentary evidence was offered to establish a similar signed agreement betweenLocal 1475 and either of the other two companies. In general, however, both. of thesecompanies observed the rotary system, although they ignored certain other provisions.And General Counsel conceded, "I don't think that Stevens Shipping Company and Smithand Kelly Company considered themselves bound by that agreement." STRACHAN SHIPPING COMPANY443the extra men themselves who sought a rotary system of employment, and thatout of their proposal the chart agreement developed.On the other hand thereis no evidence that Curry, in the role of a management official, thrust this agree-ment upon the Local and that the members supinely accepted it. And withoutevidence that the employers, or their representatives, obtained this agreementby domination, coercion, or interference within the meaning of the Act, the agree-ment cannot be held to violate any provision of the Act, as it existed in 1945 or1946.13Testimony as to the specific matter of removing from the union roster anemployee "unacceptable" to the employers is to the effect that this principle wasproposed, not by any one of the employers, but by Townsend, the International'srepresentative at the negotiations. In any event, the chart agreement, containingthat provision, was put into effect. In February 1947, the Union complained thatthe employers were not abiding by it;" further negotiations were, held, withTownsend and a U. S. Conciliation Service representative present, and the em-ployers were persuaded to resume operating according to its provisions. It wasat this meeting, as noted above, that Townsend informed Smith and Kelly thatit could no longer call Dixon since, being unacceptable to Strachan, he was notavailable for call.(Immediately after his discharge, the Union had removedDixon's name from the "Members for Chart" section of its roster.)There is nodispute that Smith and Kelly had actually called Dixon frequently up to February1947, and only ceased upon receiving this direct instruction from the internationalrepresentative.Whether Townsend interpreted correctly or enforced with equitythe clause in the agreement which he himself had proposed is not for the TrialExaminer to determine."Under the closed-shop agreement, then legal, the Localcontrolled the roster and, in effect, determined which of its men were availablefor call.The chart system was formally continued until the fall of 1947, when the partiesdecided that while efforts would still be made to equalize the work, its specificand binding provisions could no longer be enforced because of the Georgia anti-closed-shop law.Under the circumstances revealed by the record, the Trial Examiner concludesand finds that the chart agreement was not, as contended by General Counsel,illegal under any provisions of the Act.This finding, however, does not mitigate the responsibility of Strachan for anyloss of employment Dixon suffered, either by Strachan or other members of theAssociation, after August 3, 1946. It was Strachan's initial action in dischargingDixon, found to have been an unfair labor practice, and in notifying the Unionthat he was "unsatisfactory," that placed in jeopardy his future employment onthe waterfront, and thus opened the way for Townsend later to invoke the clauseand declare Dixon unavailable for call by another employer.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of.Respondent Strachan, set forth in Section III above, occurringin connection with its operations described in Section I above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the13General Counsel concedes that none of the Respondents are to be held responsible forCurry's membership in the Union, or his election to office.14Official minutes of the Maritime Association show that in January the employers hadvoted to abandon the chart system.1sBoth oral and documentary evidence fully establishes Townsend's sympathy with thesupervisors holding local offices, in their dispute with the members. 444DECISIONS OF NATIONALLABOR RELATIONS BOARDseveral States and tend to lead to labor disputes burdening and obstructing com-merce andthe free flowof commerce.V. THE REMEDYHaving found that the Respondent Strachan has engaged in certain unfairlabor practices, the Trial Examiner will recommend that it cease and desisttherefrom and that it take certain affirmative action designed to effectuate thepolicies of the Act.The Trial Examiner has found that the Respondent interfered with, restrained,and coerced its employees by discriminating in regard to the hire and tenure ofemployment of Dixon.The Trial Examiner will recommend, therefore, that-theRespondent offer immediate and full reinstatement to Dixon to his former orsubstantially equivalent position without prejudice to his seniority or otherrights or privileges.Itwill be further recommended that the RespondentStrachan make whole Dixon for any loss of pay he may have suffered by reasonof the discrimination against him by payment to him of a sum of money equalto that which he normally would have earned by working for members of theSavannah Maritime Association, from August 3, 1946, to the date of the offerof reinstatement, less his net earnings during said period.During most of theperiod up to the time of the hearing, quarterly records were kept showing theamounts earned by individuals on the chart. It is recommended that in determin-ing the amount due Dixon, in making him whole, an average be struck betweenthe amounts earned by persons in subsequent quarterly periods who, in the fullquarter of full employment next preceding Dixon's discharge, earned the nextgreater amount and the next lesser amount.Upon the basis of the above findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent Strachan hasengaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8 (1) of the Act and Section 8 (a) (1) of the amended Act.,2.International Longshoremen's Association, Local No. 1475, affiliated with theAmerican Federation of Labor, is a labor organization within the meaning ofSection 2 (5) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.By discharging Thomas J. Dixon the Respondent has not engaged in unfairlabor practiceswithin themeaning of Section 8(3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the TrialExaminer hereby recommends that Strachan Shipping Company and/or SouthAtlantic Steamship Lines, a co-partnership, its officers,agents, successors, andassigns, shall :1.Cease and desist from interfering with, restraining, or coercing its employees,by discharge or otherwise, in the exercise of the rightto engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, as guaranteed by Section 7 of the Act. STRACHAN SHIPPING COMPANY4452.Take the following affirmative action, which the Trial Examiner finds willeffectuate the policiesof the Act :(a) Offer to Thomas J. Dixon immediate and full reinstatement to his formeror substantialy equivalent position,without prejudice to his seniority or otherrights or privileges,in the manner provided in Section V, above,entitled "Theremedy";(b)Makewhole, in the manner provided in "The remedy,"Thomas J. Dixonfor any loss of earnings he may have suffered by reason of the Respondent'sdiscrimination against him;(c)Post immediately at its operations in Savannah,Georgia, copies of thenotice attached hereto marked Appendix.Copies of such notice,to be furnishedby the Regional Director for the Tenth Region, shall,after being duly signed bythe Respondent's representative,be postedby theRespondent immediately uponreceipt thereof and maintainedby it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered,defaced,or covered by any other material ;(d)Notify Local 1475, by letter,that the Respondent rescinds its notificationof August 6, 1946, to the effect that Thomas J. Dixon is no longer acceptable foremployment by the Respondent ;(e)Notify theRegionalDirector for the Tenth Region(Atlanta, Georgia), inwritingwithin ten(10) days from the date of receipt of this Intermediate Reportwhat steps the Respondent has taken to comply therewith.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report, the Respondent notifies the said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.It is further recommended that the allegation of the complaint, to the effectthat by discharging Dixon the Respondent violated Section 8 (3) of the Act, bedismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board,any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board,pursuant to Section203.45 of said Rules and Regulations,filewith the Board, Washington25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to, any other part of the record or proceeding(including rulings upon all motions or objections)as he relies upon,togetherwith the original and six copies of a brief in support thereof ; and any partymay, within the same period,file an original and six copies of a brief in supportof the Intermediate Report. Immediately upon the filing of such statement ofexceptions and/or briefs,the party filing the same shall serve a copy thereofupon each of the other parties.Statements of exceptions and briefs shall desig-nate by precise citation the portions of the record relied upon and shall be legiblyprinted or mimeographed,and if mimeographed shall be double spaced. Proofof service on the other partiesof allpapersfiledwith the Boardshall be promptlymade as required by Section 203.85.As furtherprovided in said Section 203.46should anyparty desirepermissionto argue orally before theBoard,requesttherefor must be made in writingto theBoard withinten (10)days from thedate of service of the order transferring the case to the Board. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 11th day of October 1948.C.W. WHITTEMORE,Trial Examiner.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees, by discharge or otherwise, in the exercise of their right to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection.WE WILL OFFER to the employee named below immediate and full reinstate-ment to his former or substantially equivalent position without prejudiceto any seniority, or other rights and privileges previously enjoyed, and makehim whole for any loss of pay suffered as a result of the discrimination.Thomas J. DixonSTRACHAN SHIPPING COMPANY AND/ORSOUTH ATLANTIC STEAMSHIP LINES,Employer.By ---------------------------------------(Representative)(Title)Dated--------------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.